46 F.3d 1127
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Robert A. CLENDENEN, Jr., Defendant Appellant.
No. 94-7030.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994Decided:  January 12, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-93-543-R)
Robert A. Clendenen, Jr., Appellant Pro Se.  Thomas Jack Bondurant, Jr., Assistant United States Attorney, Roanoke, VA, for Appellee.
W.D.Va.
DISMISSED.
Before WIDENER* and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing some claims in his 28 U.S.C. Sec. 2255 motion, and retaining one claim for an evidentiary hearing.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.*  Because the appeal presents no complex issues, we deny the motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Judge Widener did not participate in this decision


*
 In light of this disposition, we also deny Appellant's motion for bail pending appeal and his motion to expedite the appeal